        Case: 3:17-cv-00054-wmc Document #: 69 Filed: 12/01/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JOSHUA J. SCOLMAN,

        Plaintiff,
                                                     Case No. 17-cv-54-wmc
   v.

BRIAN FOSTER, ANTHONY MELI,
CAPTAIN RADTKE and
PAUL LUDVIGSON,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                                   12/1/2020
        Peter Oppeneer, Clerk of Court                        Date
